Appeal from D. C. Mass. [Probable jurisdiction postponed, ante, p. 812.] One hour allotted to each side for oral argument. Motion of Frank P. Slaninger, pro se, for leave to dispense with printing amicus curiae brief denied. Motion to file a brief as amicus curiae will be granted provided the size of the print and pages of his brief is made to conform with requirements of Rules 39 (1) and (4) of the Rules of this Court. Motion of Los Angeles Selective Service Law Panel for leave to participate in oral argument as amicus curiae denied.